Citation Nr: 0001561	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for heart disease with 
hypertension, status post myocardial infarction, currently 
rated as 30 percent disabling.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a cerebrovascular accident involving the right 
upper extremity.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a cerebrovascular accident involving the right 
lower extremity.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1962 to October 1966 and included prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, 
confirmed and continued a 30 percent rating for heart disease 
with hypertension, status post myocardial infarction which 
had been in effect since January 1994.  A 20 percent rating 
for residuals of a cerebrovascular vascular accident (CVA) 
with right arm and leg weakness, which had been in effect 
since April 1992, was redesignated as "status post right MCA 
distribution cerebral infarct (parietal lobe) with right arm 
weakness with superimposed diabetes mellitus peripheral 
neuropathy," evaluated 20 percent effective May 1997, and 
"status post right MCA distribution cerebral infarct 
(parietal lobe) with right lower extremity weakness with 
superimposed diabetes mellitus peripheral neuropathy," 
evaluated 10 percent effective May 1997.  On the title page 
of this decision, the Board has noted the issues simply as 
"entitlement to a rating in excess of 20 percent for 
residuals of a cerebrovascular accident involving the right 
upper extremity," and "entitlement to a rating in excess of 
10 percent for residuals of a cerebrovascular accident 
involving the right lower extremity."  The RO also denied a 
total rating for compensation on the basis of individual 
unemployability due to service-connected disabilities 

The issues of an increased rating for heart disease with 
hypertension, status post myocardial infarction, and 
entitlement to a total rating for compensation on the basis 
of individual unemployability due to service-connected 
disabilities will be discussed in the REMAND section below.

In March 1998 arguments to the Board, the veteran raised the 
issue of entitlement to service connection for seizures 
secondary to the veteran's service-connected cerebrovascular 
accident.  A report of VA hospitalization dated November 8, 
1996, shows treatment for seizures and an impression of 
"Secondary to old cerebrovascular accident."  This issue has 
not been the subject of a rating decision by the RO and is 
not properly before the Board at this time.  It is referred 
to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for residuals of his cerebrovascular 
vascular accident involving weakness of the right upper and 
lower extremities.

2.  The veteran's cerebrovascular accident residuals 
involving the right upper extremity is manifested by weakness 
that is no more than mild.

3.  The veteran's cerebrovascular accident residuals 
involving the right lower extremity is manifested by weakness 
that is no more than mild.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a cerebrovascular accident involving the right 
upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Codes 8008, 8510 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a cerebrovascular accident involving the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Codes 8008, 8520 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that the service-
connected residuals of his cerebrovascular accident, 
manifested by a right upper and lower extremity weakness, 
have increased in severity is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1999).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  Generally, all 
disabilities, including those arising from a single disease 
entity, are rated separately with the resulting ratings being 
combined.  38 C.F.R. § 4.25 (1999).  Pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1999).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (1999).

Factual Background

The veteran was originally granted service connection for 
hypertension in a February 1968 rating decision.  In August 
1991, he was admitted to a VA hospital with a complaint of 
right-sided weakness in the upper and lower extremities, 
right facial droop, and slowness of speech.  His history was 
significant for hypertension since age 22 and non-insulin 
dependent diabetes mellitus for the past seven years.  The 
diagnosis was left cerebrovascular accident.  A February 1992 
rating decision granted service connection for the 
cerebrovascular accident as directly due to the service-
connected hypertension.  

In November 1996, the veteran was hospitalized following five 
seizures which began during mid day, and lasted 2-3 minutes 
every 10 minutes.  He had transient, left-sided postictal 
paralysis.  He was prescribed Dilantin and had no further 
seizures.  Physical examination noted no clubbing or cyanosis 
of the extremities.  There was 5/5 strength in the upper and 
lower extremities.  There was a down-going plantar reflex on 
the right toe and equivocal plantar in the left foot.  
Reflexes were 0 in the ankles, 1+ knees, 1+ biceps, triceps, 
and brachial radialis.  Neurologically, his mental status was 
normal, he was alert and oriented.  Cranial nerves 2-12 
showed that a left mild facial droop was present.  

A January 1997 neurology clinic record shows a history of 
cerebrovascular accident "with complete resolution; no new 
[cerebrovascular accident] was found in [November] 1996."  
No further seizures were noted since November 1996, although 
he did complain of lapses of memory.

In May 1997, the veteran filed his most recent claim for an 
increased rating.  He indicated that he had been to the VA 
hospital in Memphis, and had been receiving private treatment 
at the Tippah County Hospital from Dr. H. Taylor who told him 
that he had had a grand mal seizure.  He also stated that he 
was unable to work.  Attempts by the RO to procure the 
veteran's records of treatment directly from the Tippah 
County Hospital were unsuccessful.  The veteran was asked to 
obtain these records directly and in June 1997 sent to the RO 
a statement signed by Dr. Taylor, describing the veteran's 
condition as "[s]eizures, stroke, weakness, trouble 
remembering and thinking [and] unable to drive himself."

In June 1997, the veteran was provided a VA compensation and 
pension examination for diseases and injuries of the brain.  
He complained that he was still "a little bit weak" on the 
right side from his stroke in 1991.  He also indicated that 
his seizures were well controlled, but he could no longer 
drive because of the seizures.  On examination, cranial 
nerves II through XII were intact.  The Weber's test 
lateralized slightly to the right.  Deep tendon reflexes were 
decreased in the lower extremity on the left.  The left 
patellofemoral reflex was 2-3/4+.  The upper extremities 
showed the left bicep reflex to be decreased at 3+/4+.  The 
veteran's strength was decreased throughout the right side of 
the body, being 3+/5+ in the upper and lower extremities.  
Sensation was intact throughout.  The diagnoses included (1) 
status post right MCA distribution cerebral infarct (parietal 
lobe) and (2) residuals right-sided weakness secondary to 
cerebrovascular accident.

Analysis

The veteran is currently rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8008.  Under this Diagnostic Code, residuals 
of thrombosis of vessels of the brain are rated a minimum of 
10 percent disabling, provided that such residuals are 
objectively ascertainable.  When ratings in excess of the 
prescribed 10 percent rating are assigned, the impairment of 
motor, sensory or mental function must be evaluated by 
analogy referring to the appropriate bodily system of the 
schedule.  38 C.F.R. § 4.124a.  In this case, the veteran is 
rated 20 percent for symptoms analogous to mild incomplete 
paralysis of the upper radicular group, and 10 percent for 
symptoms analogous to mild incomplete paralysis of the 
sciatic nerve, below the knee.  

The veteran's mild right upper extremity weakness is 
evaluated under Diagnostic Code 8510, Upper radicular group 
(fifth and sixth cervicals).  Under this code a 20 percent 
evaluation is warranted for mild incomplete paralysis of the 
upper radicular nerves of the major extremity.  A 40 percent 
rating requires moderate incomplete paralysis, and where 
there is severe incomplete paralysis, a 50 percent evaluation 
will be awarded.  If there is complete paralysis, where all 
shoulder and elbow movements are lost or severely affected, 
but the hand and wrist movements are not affected, a 70 
percent evaluation will be assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8510 (1999).

The veteran's mild right lower extremity weakness is 
evaluated under Diagnostic Code 8520 (Sciatic nerve).  Under 
this code, a 10 percent evaluation may be assigned for 
incomplete paralysis with mild symptomatology.  Incomplete 
paralysis with moderate and moderately severe symptomatology 
warrants a 20 percent and a 40 percent evaluation, 
respectively.  Incomplete paralysis with severe 
symptomatology with marked muscular atrophy may warrant a 60 
percent evaluation.  Finally, an 80 percent evaluation may be 
assigned for complete paralysis, where the evidence shows 
that the foot dangles and drops, with no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (1999).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540 (1999).  It is noted that the veteran is right-handed; 
thus, his right arm is his major upper extremity.

In this case, the evidence shows that the veteran's 
cerebrovascular accident resulted in right-sided hemiparesis, 
noted to be "almost totally resolved" on his November 1996 
hospitalization report for seizures.  On the recent June 1997 
VA examination, the left patellofemoral reflex was 2-3/4+.  
The upper extremities showed the left bicep reflex to be 
decreased at 3+/4+.  The veteran's strength was decreased 
throughout the right side of the body, being 3+/5+ in the 
upper and lower extremities.  Sensation was intact 
throughout.  The diagnoses included (1) status post right MCA 
distribution cerebral infarct (parietal lobe) and (2) 
residuals right-sided weakness secondary to cerebrovascular 
accident.  The veteran's only complaint was that he was still 
"a little bit weak on the right side" from his stroke in 
1991.  The Board finds that this is a "mild" level of 
disability, and with no more than right sided weakness he has 
not met the requirement for a higher or "moderate" level of 
disability contemplated by Diagnostic Codes 8510 and 8520.  
In making the determination that it is no more than mild, the 
Board relies on both the medical evidence in which the 
veteran's right sided hemiparesis is noted to be "almost 
totally resolved," and the veteran's own statements where he 
indicated that he has only a "little bit of weakness."  
This approximates a disability picture which is no more than 
"mild." 

The preponderance of the evidence of record is against 
disability ratings in excess of 20 percent for residuals of a 
cerebrovascular accident involving the right upper extremity, 
and 10 percent for residuals of a cerebrovascular accident 
involving the right lower extremity.  Because the evidence 
for and against a higher evaluation is not evenly balanced, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1999).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for certain impairments of motor and sensory 
function affecting the body as a residual of cerebrovascular 
accident; however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any periods of 
hospitalization for his service-connected weakness of the 
right upper and lower extremities.  Moreover, the Board notes 
that there is no evidence in the claims file to suggest that 
marked interference with employment is the result of his 
service-connected weakness of the right upper and lower 
extremities.  The Board particularly notes that while he has 
been hospitalized for seizures, which have been attributed to 
his cerebrovascular accident, he is not at this time service-
connected for this disorder.

It is undisputed that the veteran's right sided weakness has 
an adverse effect on his employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1) is 
not warranted.


ORDER

An increased evaluation for residuals of a cerebrovascular 
accident involving the right upper extremity is denied.

An increased evaluation for residuals of a cerebrovascular 
accident involving the right lower extremity is denied.


REMAND

Heart Disease with Hypertension

The VA has a duty to assist the veteran once his claim is 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The veteran's claim for increased rating in this case is 
shown to be well grounded, but the duty to assist him in its 
development has not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

Upon careful review of the evidence of record and the 
procedural history of the case, the Board finds that a remand 
to the RO is necessary prior to appellate adjudication of the 
issue of increased rating for heart disease with 
hypertension, status post myocardial infarction, currently 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  While 
this appeal was pending, the applicable rating criteria with 
respect to the cardiovascular system was revised, effective 
January 12, 1998.  See 62 Fed.Reg. 65207-65224 (December 11, 
1997).  Because the appellant's claims were pending at the 
time these regulations became effective, his claim should be 
considered under both the old rating regulations and the 
current regulations.  Although the RO provided the veteran 
with the new regulations in a March 1998 supplemental 
statement of the case, it does not appear that the RO 
actually considered the veteran under the new criteria.  The 
new rating criteria represents a significant change in how 
cardiovascular disorders are evaluated, relying on the 
results of stress testing to determine the level at which 
dyspnea, fatigue, angina, dizziness, or syncope develops, and 
expressing this in METs or metabolic equivalents.  Although 
the veteran was provided a VA compensation and pension 
examination in June 1997, no stress test has been performed 
since April 1996.  The Board finds that this evaluation is 
over three and one half years old and, and although not too 
old on this basis alone, it predates his claim for increase 
by over a year.  Therefore it likely does not reflect the 
current state of the veteran's heart disease.  The veteran 
should be rescheduled for another VA examination and the 
appropriate testing done to determine his current METs, or 
his METs should be estimated by the examiner.  See Note 2 to 
38 C.F.R. § 4.104 (1999).  The veteran should also be asked 
about any treatment he has received for his heart disease 
since April 1997, the most recent outpatient treatment 
records in the claims file.  Thereafter, the RO must 
adjudicate the appellant's claim under whichever set of 
regulations is determined to be more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Unemployability

The RO denied entitlement to a total disability rating based 
on individual unemployability, finding that the 50 percent 
combined evaluation assigned to the veteran's disabilities 
did not meet the schedular standards for consideration under 
38 C.F.R. § 4.16(a).  Because this issue is, in part, 
dependent on the level of disability assigned to each of the 
veteran's service-connected disabilities, which will be 
readjudicated following completion of further development 
required by this remand, the Board is of the opinion that, in 
order to accord the veteran due process, the RO should have 
the opportunity to again consider entitlement to a total 
disability rating.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991), 38 U.S.C.A. § 7105(c) (West 1991) (inextricably 
intertwined claims).  Moreover, it does not appear that the 
veteran completed a current VA Form 21-8940, Veteran's 
Application for Increased Compensation Based in 
Unemployability.  This should be requested from the veteran 
and associated with the claims file.

Instructions to the RO

In light of the change in law, and to ensure full compliance 
with the duty to assist and due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should send the veteran, and 
request that he complete, a VA Form 21-
8940, Veteran's Application for Increased 
Compensation Based in Unemployability.  
The RO should, with the assistance of the 
veteran, obtain a list containing the 
dates and places of all private and VA 
medical and/or hospital treatment related 
to his service-connected heart disease 
with hypertension which have not already 
been associated with the record.

2.  Upon receipt of a satisfactory 
response, the RO should obtain from the 
veteran a properly executed authorization 
for the release of private medical 
records, if any.  The RO should then seek 
to obtain copies of all relevant VA 
records, specifically those involving 
hospitalizations and outpatient treatment 
for the veteran's heart disease with 
hypertension.

3.  Following the above, the veteran 
should be scheduled for the appropriate 
examination or examinations to determine 
the extent of his service-connected heart 
disease with hypertension.  The claims 
folder, to specifically include a copy of 
the revised cardiovascular rating 
criteria, effective January 12, 1998, 
should be made available to the 
examiner(s) for review prior to the 
examination(s).  The examiner(s) should 
review the pertinent history of the 
veteran's service-connected disorder(s).  
The examination report(s) should include a 
detailed account of all manifestations of 
cardiovascular pathology found to be 
present, including evaluation of the 
veteran's condition expressed in METs, 
either by testing or by estimation if 
testing is not possible.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report, if any.  If the examination report 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994). 

5. The RO should readjudicate the 
veteran's claim for an increased 
evaluation for heart disease with 
hypertension, status post myocardial 
infarction, with consideration of the 
revised rating criteria found in 
38 C.F.R. § 4.104.  The RO should 
consider whether either the new or old 
version of the rating criteria is more 
favorable to the appellant's claim.  If 
one or the other is more favorable, i.e., 
the appellant would be granted a higher 
rating under one than under the other, 
the RO should so state and then apply the 
more favorable version of the regulation 
to the claim.  If the result is the same 
under either set of criteria, the RO 
should apply the new regulations to the 
claim.  The RO should also determine 
whether the veteran's condition presents 
such an exceptional or unusual disability 
picture that it renders impractical the 
application of the regular schedular 
standards, and warrants extraschedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).

6.  The RO should readjudicate the 
veteran's claim for a total disability 
rating based on individual 
unemployability due to his service-
connected 


disabilities under 38 C.F.R. § 4.16(a) 
(1999).  The RO should make a 
determination regarding marginal 
employment, if applicable.

7.  Following completion of these 
actions, the veteran and representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond.  Thereafter, in accordance with 
the current appellate procedures, the 
case should be returned to the Board for 
completion of appellate review.

The veteran needs to take no action until so informed.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested adjudication.  The purpose of 
this REMAND is to assist the veteran.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

